Interview Summary (cont.)
The following detailed agenda items were presented to the examiner prior to this meeting.
 
Regarding the most recent Office Action, dated December 15, 2021.  

Item 1. Regarding the claim objections and rejections under 35 U.S.C. 112, please see proposed claim 1 below.  

Proposed Claim 1. A composition having a putty-like texture, the composition including
a moisture content of less than 1% by weight of the composition,
a nut butter in an amount of from about 25% to about 70% by weight of the composition, 
a fat system in an amount of from about 5% to about 20% by weight of the composition, 
a sugar in an amount of from about 15% to about 30% by weight of the composition, and 
a firming agent in an amount of from about 10% to about 55% by weight of the composition, 
wherein the composition has a firmness of from 1.68 to 2.47 kg, as measured by a partial-penetration texture analysis test, and a stickiness of from -0.48 to -0.35 kg, as measured by the partial-penetration texture analysis test, resulting in the putty-like texture.

Examiner’s Notes: The proposed claim amendments overcome the claim Objection and the 112(b) rejections, however, presents an objection. 

Objection: The proposed amendment : “wherein the composition has a firmness of from 1.68 to 2.47 kg, as measured by a partial-penetration texture analysis test, and a stickiness of from -0.48 to -0.35 kg, as measured by 
This limitation would be objected to for the following informalities: When looking toward the pending Specification for light of what a putty-like texture is, it is noted (para. 0028 and 0033, as submitted) that a putty-like texture can hold its shape without support at room temperature. 
Therefore, although such a claim is supported, to fully support what is disclosed, it is suggested that the claim amendment include a putty-like texture which holds its shape without support at room temperature. 
Appropriate correction would be required.

Item 2. Regarding the prior art rejections, we at least disagree that the composition of the prior art combination (Liu, US 2004/0081744, and Finnochiaro, US 5,549,923) has a putty-like texture (and we note that such a consistency is also not desirable by the prior art combination).  But we understand that your opinion is that “[p]roperties of claimed composition are routinely held to be anticipated/obvious 
Examiner’s notes: To further claim a composition having specific properties, it is suggested to narrow the claim to present: specific amounts and types of ingredients that product said properties; and/or any specific process steps that create the desired structure. In this case the structure maybe dependent on hydrolyzed lipids with high melting points, the type of starch, or the percent moisture.  Applicant may have some ideas on how to narrow the claim to further define how their structure is supported.

Further discussion
Ms. Bruner mentioned that the rejected moisture content did not appear to be low enough, based on Lui, to read on the claim, because the moisture content cited was toward Liu’s teaching of moisture content in the sugar, not the composition as a whole. Lui teaches that there is also a water based flavoring in the composition, which would result in high moisture contents, and typical peanut butters have about 2 percent moisture.
The examiner noted, that the water based flavoring is disclosed to have a water activity level of less than 0.6, which reaches to right above zero, wherein this ingredient 
When writing this Interview Summary, it was noted that the claim does not require the amount of moisture content is by weight of the composition, therefore the examiner does not find this argument persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793